684 S.E.2d 40 (2009)
STATE of North Carolina
v.
Clyde Kirby WHITLEY.
No. 168P09-3.
Supreme Court of North Carolina.
August 27, 2009.
Charles E. Reece, Assistant Attorney General, for State of NC.
Clyde Kirby Whitley, Pro Se.

ORDER
Upon consideration of the petition filed by Defendant on the 18th of June 2009 in this matter for a writ of certiorari to review the order of the Superior Court, Nash County, the following order was entered and is here-by certified to the Superior Court of that County:
"Dismissed by order of the Court in conference, this the 27th of August 2009."